Respondent wife was injured as a result of the alleged negligence of the Board of Education. Neither she nor her husband served a notice within the time required by section 50-e of the General Municipal Law. From an order granting leave to them to serve a proposed notice of claim within ten days after the entry of the order, the Board of Education appeals. Order granting the motion reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, without costs. There is no showing that respondents were so incapacitated within the sixty-day period following the accident • that they were unable to serve a notice of claim sworn to by them or by someone on their behalf. The letter 'of January 29, 1946, signed by the respondent wife and sent to an Associate Superintendent of the Board of Education, is not a compliance with the statute because it was not served as required by subdivision 3, ahd was not sworn to as required by subdivision 2, of section 50-e of the General Municipal Law. Lewis, P. J., Hagarty, Johnston, Aldrich and Nolan, JJ., concur.